Citation Nr: 1423574	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 2001 for the grant of service connection for dysthymic disorder.  

2.  Entitlement to an initial rating higher than 10 percent for service-connected dysthymic disorder.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In May 2012, the Veteran provided testimony before the undersigned Veterans Law Judge via videoconferencing hearing.  A transcript of the hearing has been included in the record.  

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has not been added to the record since the March 2012 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).   
The issue regarding a higher initial rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 1998, VA received the Veteran's original claim to service connection for a psychiatric disorder.   

2.  In an August 1998 rating decision, which was mailed on August 28, 1998 to the address reported on the Veteran's January 1998 claim, the original claim to service connection for a psychiatric disorder was denied.  

3.  In a VA Form 21-22 - executed in February 1998 and received by VA on August 19, 1998 - the Veteran provided a residential address different from that which is noted on his January 1998 claim to service connection.     

4.  VA later construed a statement received from the Veteran's representative on May 24, 2001 as a claim for service connection for a psychiatric disorder.  


CONCLUSION OF LAW

The criteria for an effective date of January 30, 1998, for the grant of service connection for a psychiatric disorder, but no earlier, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied on appeal by way of correspondence to the Veteran - in the form of December 2004 and October 2008 SSOCs - which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the correspondence met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim addressed in this decision was readjudicated in the SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  Nevertheless, in a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, notice requirements under 38 U.S.C.A. § 5103(a) are no longer required.  This is because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in May 2012.  VA afforded the Veteran VA compensation examinations into the nature and severity of his psychiatric disorder.  VA has obtained the Veteran's STRs, and available post-service medical records relevant to his claim.  In particular, the RO included in the claims files VA treatment records dated between 2001 and 2011.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing, asked questions to clarify the Veteran's contentions, and suggested the submission of documentation that would assist in substantiating the claim for an earlier effective date.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.


The Claim for an Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than May 24, 2001 for the grant of service connection for a dysthymic disorder.  Specifically, he claims entitlement to an effective date in January 1998.     

The record indicates that the Veteran initially claimed service connection for a psychiatric disorder on January 30, 1998.  In an August 1998 rating decision, delivered to the address noted on the January 1998 claim to service connection, the Atlanta, Georgia RO denied the Veteran's claim.     

On May 24, 2001, the RO received a statement from the Veteran's representative which it construed, in part, to be a claim to service connection for a psychiatric disorder.  In accordance with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), the RO adjudicated the May 2001 claim on a de novo basis in November 2001 rating decision on appeal.  See also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The Veteran appealed to the Board the RO's November 2001 rating decision denying service connection for a psychiatric disorder.  After substantial development of the claim pursuant to two Board remands (in December 2004 and March 2009), the Board granted the claim for service connection in January 2010.  In the May 2010 rating decision implementing the Board's January 2010 grant of service connection, the RO assigned a 10 percent disability rating effective May 24, 2001.  The Veteran appealed the assigned rating and assigned effective date for service connection.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Mere presence of evidence in the record of the existence of a disability does not establish intent to seek service connection.  To establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35   (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra. 

As noted, VA received the Veteran's original service connection claim on January 30, 1998.  Moreover, VA medical evidence of record dated between 1995 and 1998 documents that the Veteran had been undergoing mental health therapy at VA for diagnosed depression.  The Veteran's original claim to service connection for a psychiatric disorder was denied in the August 1998 rating decision.  The rating decision was mailed to the address the Veteran noted on his January 1998 claim to service connection on August 28, 1998.  There is no correspondence (such as a notice of disagreement or a statement containing a submission of new and material evidence) from the Veteran to VA between his January 1998 claim and the May 2001 statement from his representative.     

In support of his claim to an earlier effective date, the Veteran has asserted that he did not receive notice of the August 1998 rating decision.  He states that, at that time, he did not live at the address in Georgia he noted on his January 1998 original claim.  Further, he indicated during his Board hearing that he may have notified VA that he had changed his residence since the date of the January 1998 claim for service connection.    

A review of the record supports the Veteran's assertion.  In a VA Form 21-22 of record, the Veteran appointed his current representative.  On that form, executed in February 1998 and received by VA, on August 19, 1998, prior to the August 1998 rating decision, the Veteran notes a residential address different from that which is noted on his January 1998 claim.  That address is therefore different from the address which the RO relied on in mailing the August 1998 rating decision to the Veteran.  

In a case such as this, VA is tasked with notifying the Veteran at his most recent address.  38 C.F.R. §§ 3.103, 20.1103.  Further, "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption - i.e., to demonstrate nonreceipt of the August 1998 rating decision - the Veteran bears the burden of producing clear evidence that VA did not follow its regular practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  

In this matter, the evidence of record rebuts the presumption of administrative regularity - i.e., that VA properly notified the Veteran of the August 1998 rating decision.  See Crain v. Principi, 17 Vet. App. 182 (2002) (use of an incorrect address constitutes clear evidence sufficient to rebut the presumption of regularity that VA properly notified a claimant).  Indeed, the VA Form 21-22 indicates that VA did not notify the Veteran at his last known address.  As such, the absence of an appeal of the August 1998 rating decision does not adversely affect the Veteran - the Veteran was not properly notified of the decision, so the decision cannot be construed as final.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Rather, the Veteran's original claim to service connection on January 30, 1998 continued in appellate status up until the Board's grant of service connection for a dysthymic disorder in January 2010.  

In light of the evidence of record that the Veteran had been diagnosed with depression as early as 1995, the proper effective date for the grant of service connection for a psychiatric disorder is January 30, 1998.  See 38 C.F.R. § 3.400 (2013) (the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  An earlier effective date is not warranted, however, as a claim for a psychiatric disorder was not filed before that date.  


ORDER

Entitlement to an effective date of January 30, 1998, for the grant of service connection for a dysthymic disorder, is granted.      


REMAND

A remand is warranted for a new VA compensation examination of the Veteran's service-connected dysthymic disorder.  The most recent VA examination was conducted approximately three and a half years ago, in September 2010.  Moreover, during his testimony before the Board, the Veteran indicated severe symptomatology that are not reflected in the September 2010 VA report.  Further, his assertions to severe symptoms are noted in VA psychiatric treatment records dated in 2010 and 2011.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Lastly, the RO should rate the Veteran's disorder from January 30, 1998, the effective date for service connection assigned in this decision.    

On remand, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records are dated in October 2011.  Moreover, during his Board hearing in May 2012, the Veteran indicated that he participated in VA vocational rehabilitation.  On remand, documents associated with vocational rehabilitation should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in October 2011.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Associate with claims folder documents pertaining to the Veteran's participation in VA vocational rehabilitation.  

3.  After associating all outstanding records with the claims folder, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected dysthymic disorder.  The claims file should be made available to and reviewed by the examiner.  

The examiner should comment on whether the dysthymic disorder, and its symptomatology, can be distinguished from symptoms directly attributable to any other diagnosed disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition).  

4.  After the requested development has been completed, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a SSOC and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


